

115 HR 3571 IH: Reasonable ADA Compliance Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3571IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Ms. Castor of Florida introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title III of the Americans with Disabilities Act of 1990 to require a plaintiff to provide
			 a defendant with an opportunity to correct a violation of such title
			 voluntarily before the plaintiff may commence a civil action, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Reasonable ADA Compliance Act of 2017. 2.FindingsThe Congress finds as follows:
 (1)The ADA has been one of the most significant and effective civil rights laws passed by Congress. (2)The ADA requires that State and local governmental entities accommodate qualified individuals with disabilities.
 (3)The ADA requires a place of public accommodation to take reasonable steps to ensure that the goods and services it provides are accessible to individuals with disabilities.
 3.Opportunity to correct alleged violation as condition on commencing civil actionSection 308(a) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12188(a)) is amended by adding at the end the following:
			
				(3)Opportunity to correct alleged violation
 (A)In generalA State or Federal court shall not have jurisdiction in a civil action that a plaintiff commences under paragraph (1), or under a State law that conditions a violation of any of its provisions on a violation of this title, unless—
 (i)before filing a complaint alleging a violation of this title or such a State law, the plaintiff provides the defendant with a written notice of the alleged violation by registered mail;
 (ii)the written notice identifies the facts that constitute the alleged violation, including the location where and the date on which the alleged violation occurred;
 (iii)a remedial period of 120 days elapses after the date on which the plaintiff provides the written notice;
 (iv)the written notice informs the defendant that the plaintiff is barred from filing the complaint until the end of the remedial period; and
 (v)the complaint states that, as of the date on which the complaint is filed, the defendant has not corrected the alleged violation.
 (B) Extension of remedial periodThe court may extend the remedial period by not more than 30 days if the defendant applies for such an extension..
		